Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response (arguments, no amendments) filed 5/23/22 with the RCE is acknowledged.  Claims 1, 5-7, and 9-16 remain pending with claims 1 and 13 examined on the merits as drawn to the elected invention.  
The examiner remains open to interview at any time with the aim to advance prosecution on the merits.

Election/Restrictions – Withdrawn as to Species Election (After Amendment), Modified as to Claim Group (Necessitated by Amendment)
Applicant’s election without traverse of Group I, claims 1-7 as drawn to the elected peptide bearing homoArg as X, in the reply filed on 1/29/20 is acknowledged.
	Claims 1 and 13, after amendment, now read on the elected species.  The remaining claims are withdrawn as not being drawn to the elected group or species.  It is noted that claims 5-7 have now been amended from a product to a new method of use not by original presentation (but which would have been restricted out as a distinct group).

Claim Rejections - 35 USC § 103 – Maintained, 
Same Prior Art Combination as the International Authority in the Related PCT; 
Same Passages Relied Upon; Reasoning Clarified
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 13 remain rejected under 35 U.S.C. 103 as being unpatentable over the same prior art combination applied by the international authority as agreed with by the present examiner after review and reiterated below (D1 or D3 in view of D2): 
D1    EP 2 487 185 A1 (CLINUVEL PHARMACEUTICALS LTD [AU]) 15
August 2012 (2012-08-15)
or 
D3 KLEMES D G ET AL: "Potent and prolonged melanotropic activities of the alpha-MSH fragment analog, Ac-[Nle 4, D-Phe 7]-alpha-MSH4-9-NH2",BIOCHEMICAL AND BIOPHYSICAL RESEARCH COMMUNICATIONS, ACADEMIC PRESS INC. ORLANDO, FL, US, vol. 137, no. 2, 13 June 1986 (1986-06-13), pages 722-728, XP024836897JSSN: 0006-291X, DOI: 10.1016/0006-291 X(86)91138-1
in view of 
D2 HOLDER JERRY RYAN ET AL: "STRUCTURE-ACTIVITY RELATIONSHIPS OF THE MELANOCORTIN TETRAPEPTIDE AC-HIS-DPHE-ARG-TRP-NH2 AT THE MOUSE MELANOCORTIN RECEPTORS PART 3: MODIFICATIONS AT THE ARG POSITION", PEPTIDES, ELSEVIER, AMSTERDAM, NL, vol. 24, no. 1, 1 January 2003 (2003-01-01), pages 73-82, XP009077304, ISSN: 0196-9781, DOI: 10.1016/S0196-9781 (02)00278-4;
The claimed peptide is:
			
    PNG
    media_image1.png
    31
    338
    media_image1.png
    Greyscale

D1 (Examples 1 to 7) and D3 (Tables 1 and 2, Figures 1 to 3) disclose the same length compound Ac-Nle-Glu-His-D-Phe-Arg-Trp-NH2, but where native Arg8 is present.  
Neither D1 or D3 discloses homoArg at position 8 instead of Arg. 
The difference between the claimed subject matter and the prior art lies on the amino acid Arg8 which has been replaced by homoArg.  The present problem to be solved can therefore be seen as the provision of a further alpha-MSH analogue modified at position 8 for improved results.  The Applicant (& D2 Holder) solves the problem by replacing Arg8 by homoArg.
D2 Holder – the closest art of record – fills this gap and discloses that the amino acid at position 8 in the alpha-MSH analogue Ac-His-D-Phe-X-Trp-NH2 can be replaced by homoArg with improved activity (lower EC50 v. native Arg8 at the MC1R).  Bearing in mind that the activity of the compound Ac-Nle-Glu-His-D-Phe-Arg-Trp is well known from D1 or D3 a skilled person faced with the disclosure of D2 would be prompted to introduce homoArg at position 8 in order to obtain the compounds of the invention, based on the improved results in Table 2 of D2 Holder showing homoArg8 substitution improved performance over native Arg8. (D2 also provides a method for the preparation of the analogues (page 75)).

    PNG
    media_image2.png
    65
    290
    media_image2.png
    Greyscale

[ ]

    PNG
    media_image3.png
    46
    300
    media_image3.png
    Greyscale

[ ]
[*See Below:  Remainder of Table 2 data, not relevant to the motivational statement as to homoArg8 for Arg8, but provided here for the record.]
Holder teaches the exact tetrapeptide core (“His-D-Phe-homoArg-Trp”, see page 76, Table 2, compound 5, copied below), of the instantly claimed hexapeptide here with homoArg, and with the same protecting groups of N-terminus acylation and C-terminus amidation.\
	While Compound 5 of Holder above does ‘not’ outperform the 1st three (3) compounds above (which the examiner had inadvertently indicated such had).  Notwithstanding, what Holder does unequivocally show is that substituting homoArg8 for native Arg8 was the ONLY substitution at the relevant and highlighted position above that improved results over the native core structure – thereby providing the motivation by Holder to substitute homoArg substitution in e.g. the 1st three compounds above to explore even BETTER results (e.g. even LOWER EC50 values) for each of those compounds.
The references are directed to use (pharmaceutical compositions) in mammals, including humans (new claims 15-16).
Thus, the presently claimed subject matter of claims 1 and 13 are therefore considered to be prima facie obvious over the prior art D1 or D3 in combination with D2 Holder – the latter providing the motivation to make the instantly claimed modification of homoArg for Arg.
*Remainder of Table 2 data, not relevant to the motivational statement as to homoArg8 for Arg8, but provided here for the record:

    PNG
    media_image4.png
    356
    946
    media_image4.png
    Greyscale




Response to Arguments (No Amendments)
	Applicant’s arguments filed 5/23/22 have been fully considered but are not found persuasive based on the prior art of record and the passages relied upon (namely the data of Table 2, as to why D1 Holder provided the motivation to substitute homoArg8 for Arg8).  Applicant has properly pointed out that Compound 5 of Holder above does ‘not’ outperform the 1st three (3) compounds above (which the examiner had inadvertently indicated such had).  Notwithstanding, what Holder does unequivocally show is that substituting homoArg8 for native Arg8 was the ONLY substitution at the relevant and highlighted position above that improved results over the native core structure – thereby providing the motivation by Holder to substitute homoArg substitution in e.g. the 1st three compounds above to explore even BETTER results (e.g. even LOWER EC50 values) for each of those compounds.
Therefore, Holder Table 2 provides the motivation for substitution of homoArg8 for native Arg8 at the relevant position in question and to then arrive at the instantly claimed compound in either of the two primary references bearing the same peptide length claimed here b but with native Arg8 therein.
Here, without further evidence (e.g. directly testing the claimed compound v. Compound 5 of Holder and a showing that the former outperforms the latter and further evidence as to why such would not have been motivated by Holder) – a prima facie case of obvious can be so strong even asserted findings of secondary considerations of unexpected results cannot overcome such an obviousness determination as here.  See MPEP 2145:
Evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007) ("the record establish [ed] such a strong case of obviousness" that allegedly unexpectedly superior results were ultimately insufficient to overcome obviousness conclusion); Leapfrog Enterprises Inc. v. Fisher-Price Inc., 485 F.3d 1157, 1162, 82 USPQ2d 1687, 1692 (Fed. Cir. 2007) ("given the strength of the prima facie obviousness showing, the evidence on secondary considerations was inadequate to overcome a final conclusion" of obviousness); and Newell Cos., Inc. v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988). 

Thus, the claims remain rejected over the prior art of record (especially D2, Holder) for the reasons of record.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654